DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               In claim 1, line 8, “the cut line in the digital three-dimensional model” has no prior antecedent basis.
               In claim 9, lines 2 and 3, “the computing device to” is unclear.  It appears that –programmed—or similar language should be inserted after “device”.
              In claim 9, line 9, “the cut line in the digital three-dimensional model” has no prior antecedent basis.
              In claim 15, line 1, “is further to”  is unclear.  It appears that –programmed—or similar language should be inserted after “further”.
              In claim 16, line 1, “is further to”  is unclear.  It appears that –programmed—or similar language should be inserted after “further”.
               In claim 17, line 9 “the cut line in the digital three-dimensional model” has no prior antecedent basis.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The claims in this application have not been rejected with prior art because the prior art of record fails to disclose either singly or in combination, the claimed method including the step of supplementing the digital three-dimensional model by adding an auxiliary structure to the digital three-dimensional model, the auxiliary structure comprising at least one of an elevation or a depression that extends along the cut line in the digital three-dimensional model, wherein the auxiliary structure is designed such that the shell formed over the mold will have an impression of the auxiliary structure that identifies the cut line.
              The prior art of record exemplifies the current state of the art as to the determination of and use of cut lines in the manufacture of various types of intraoral devices, but the prior art does not disclose the method including the specific step as recited above.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772